          Case 1:20-cr-00480-VSB Document 1 Filed 06/16/20 Page 1 of 3



Approved: _______________________________
          T. Josiah Pertz
          Assistant United States Attorney

Before:      THE HONORABLE JAMES L. COTT
             United States Magistrate Judge             20 MAG 6295
             Southern District of New York

- - - - - - - - - - - - - - - - - - - X
                                      :
                                      :              SEALED COMPLAINT
UNITED STATES OF AMERICA              :
                                      :              Violations of 18
    - v. –                            :              U.S.C. §§ 844(f) and
                                      :              2.
VICTOR A. SANCHEZ-SANTA,              :
                                      :              COUNTY OF OFFENSE:
       Defendant.                     :              NEW YORK
                                      :
                                      :
- - - - - - - - - - - - - - - - - - - X

SOUTHERN DISTRICT OF NEW YORK, ss.:

          EDWARD SIMONETTI, being duly sworn, deposes and says
that he is a Detective with the New York City Police Department
(“NYPD”), and charges as follows:

                                  COUNT ONE
                                   (Arson)

          1.   On or about June 9, 2020, in the Southern
District of New York and elsewhere, VICTOR A. SANCHEZ-SANTA, the
defendant, maliciously damaged and destroyed, and attempted to
damage and destroy, by means of fire and an explosive, a
vehicle, in whole and in part owned and possessed by an
institution and organization receiving Federal financial
assistance, to wit, SANCHEZ-SANTA lit a cloth glove on fire and
tossed it under an NYPD-owned vehicle in New York, New York.

     (Title 18, United States Code, Sections 844(f) and 2.)

          The bases for my knowledge and for the foregoing
charge are, in part, as follows:

          2.   I am a Detective with the NYPD. I have been
personally involved in the investigation of this matter, and I
       Case 1:20-cr-00480-VSB Document 1 Filed 06/16/20 Page 2 of 3



base this affidavit on that experience, on my conversations with
other law enforcement officials, and on my examination of
various reports and records. Because this affidavit is being
submitted for the limited purpose of demonstrating probable
cause, it does not include all the facts I have learned during
the course of my investigation. Where the contents of documents
and the actions, statements, and conversations of others are
reported herein, they are reported in substance and in part,
except where otherwise indicated.

           3.   Based on my review of video recordings, I have
learned that movements and actions of an individual later
identified as VICTOR A. SANCHEZ-SANTA, the defendant, on or
about June 9, 2020, were captured by a video camera outside 515
W. 42nd Street, New York, New York (“the premises”) and other
cameras in the vicinity of the premises. After reviewing those
video recordings, I have learned, in substance and in part:

               a.   At approximately 01:20 a.m. on June 9, 2020,
an individual later identified as SANCHEZ-SANTA was driving a
light-colored two-door Honda Civic sedan with gold wheel rims,
bearing a temporary tag ending in 5D2 (“the Honda”). SANCHEZ-
SANTA drove the Honda along W. 42nd Street and stopped in front
of the premises. He parked the Honda alongside a marked NYPD
vehicle bearing a specific identification number (“the NYPD
Vehicle”).

               b.   SANCHEZ-SANTA exited the Honda from the
driver’s side door, walked around the rear of the Honda, and
approached the NYPD Vehicle. He quickly returned to the
passenger’s side of the Honda. Once there, SANCHEZ-SANTA held
an object later identified as a cloth glove (“the Glove”) and
lit the Glove on fire. He then stepped away from the Honda
toward the NYPD Vehicle and tossed the burning Glove on the
pavement underneath the NYPD vehicle. SANCHEZ-SANTA walked
around the front of the Honda, reentered the vehicle through the
driver’s side door, and drove west on W. 42nd Street. As he drove
off, the Glove continued to burn underneath the NYPD Vehicle.

          4.   Based on a review of vehicle registration
records, I learned that a vehicle with a description matching
the Honda, and bearing the tag number visible on the Honda in
the surveillance video, was registered to an individual named
“Victor A. Sanchez-Santa.” The registration gave an address for
“Sanchez-Santa” in Queens, New York.




                                    2
       Case 1:20-cr-00480-VSB Document 1 Filed 06/16/20 Page 3 of 3



          5.   On June 10, 2020, I visited the Queens residence
listed on the registration for the Honda. VICTOR A. SANCHEZ-
SANTA, the defendant, came to the door and agreed to be
interviewed. Based on this conversation, and my observations
during that visit, I have learned, in substance and in part:

               a.   Prior to speaking with SANCHEZ-SANTA, I
reviewed SANCHEZ-SANTA’s rap sheet, which included a photograph
of SANCHEZ-SANTA. I recognized the individual I spoke with at
SANCHEZ-SANTA’s residence as SANCHEZ-SANTA, based on the
physical resemblance between the individual and the rap sheet
photograph. I also recognized SANCHEZ-SANTA as the individual
driving the Honda in the surveillance video recordings.

               b.   I observed a vehicle parked outside SANCHEZ-
SANTA’s residence, which I identified as the Honda. During our
conversation, SANCHEZ-SANTA acknowledged that he owned the
Honda. SANCHEZ-SANTA further admitted that he had been driving
the Honda in Manhattan around 1:00 a.m. on June 9, 2020.

          6.   Based on my experience as an NYPD Detective, I
have learned that the NYPD is an organization that receives
financial assistance from the federal government.

     WHEREFORE, deponent respectfully requests that a warrant be
issued for the arrest of VICTOR A. SANCHEZ-SANTA, the defendant,
and that he be arrested, and imprisoned or bailed, as the case
may be.

                            /s/_Edward Simonetti___________
                            Edward Simonetti
                            Detective
                            New York City Police Department

Sworn to before me this 16th day of June, 2020




                                    3
